DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on July 5, 2022.
Currently, claims 1-21 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant’s arguments filed on July 5, 2022 with respect to the rejections of record set forth in the Office action mailed on April 5, 2022 have been considered but are moot because the arguments do not pertain to the new rejections necessitated by claim amendments.

    New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2017/143207 A1, of record) in view of Zhang (US 2016/0296605 A1, of record), Deglon et al. (US 2017/0224843 A1, of record), and Yang et al. (The Journal of Clinical Investigation, 2017, 127:2719-2724, applicant’s citation).
Chen teaches a method of treating Huntington’s disease in a human subject comprising 
generating DARPP32-positive GABAergic neurons in a striatum of a human brain comprising administering an AAV 2/5 vector or two separate AAV 2/5 vectors each encoding a human NeuroD1 polypeptide and a human Dlx2 polypeptide to glial cells (e.g., astrocytes) within the striatum by intraperitoneal or intravenous administration, wherein the polypeptide-encoding sequence is operably linked to a promoter sequence and the generation of DARPP32-positive GABAergic neurons within the striatum “can allow clinicians and patients to slow, delay, or reverse Huntington’s disease progression.” See claims 1-21; pages 1-2, 9, and 12-13. See also claims 1 and 4 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    211
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    66
    711
    media_image2.png
    Greyscale

Chen teaches that a human having Huntington’s disease can be identified “using any appropriate Huntington’s disease diagnostic technique.” See page 9.
Chen does not teach further administering gene therapy that reduces the number of CAG repeats, wherein gene therapy reduces nuclear HTT polypeptide inclusions and reduces HD symptoms.
Zhang teaches that CAG repeat expansion in Htt “leads to neuronal loss in the medium spiny gamma-aminobutyric acid (GABA) projection neurons in the striatum” and that the CAG repeat expansion in Htt causes Huntington’s disease (HD) having a motor function defect, wherein medium spiny neurons (MSN) projecting to the external globus pallidum and substantia nigra are affected by HD. See paragraphs 0003-0007. 
Zhang teaches a method of treating Huntington’s disease comprising administering gene therapy (e.g., CRISPR/Cas system, TAL effector domain) that increases DARPP-32 levels in medium spiny neurons in the striatum of a subject. See claims 1, 5-6, and 9-13 copied below, wherein underline has been added for emphasis.

    PNG
    media_image3.png
    95
    396
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    397
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    258
    398
    media_image5.png
    Greyscale

Zhang teaches that “targeted replacement” of the Htt CAG expansion sequence can be practiced using “TALE-FokI fusions”, wherein “a FokI cleavage half domain” is required to “yield a TAL effector domain nuclease fusion (TALEN)”, wherein “FokI catalyzes double-stranded cleavage of DNA”. See paragraphs 0119, 0146-0150.
Zhang teaches that targeting the expanded CAG repeat in human mutant HTT improves HD symptoms including “dyskinesia”, wherein phenotypic improvements in HD can be measured for example by “using an analysis of clasping behavior”, wherein the ZFP treatment results in about 50% reduction in clasping behavior compared to negative control treatment at week 12 such that “the ZFP treated mice showed a decrease in clasping behavior at all time-points over a 12 week period.” See paragraphs 0050, 0103-0104; Figures 16-17.
Deglon teaches a method of treating Huntington’s disease by a CRISPR/Cas system comprising a Cas9, a gRNA, and a donor sequence comprising less than 25 CAG repeats, which replaces the pathologic CAG repeat expansion in Htt. See paragraphs0002-0005; Figures 1 and 2C. 
Deglon teaches that mutant HTT (mHTT) aggregates are localized in the nucleus, and the “vast majority of these aggregates disappear in the CRISPR-HTT group at DIV25” thus “sgHTT1 is able to efficiently cleave HTT gene in primary neurons and to reverse mHTT aggregation both in vitro and in vivo.” (emphasis added). See paragraph 0279.
Deglon teaches that targeting expanded CAG results in the reduction in “the accumulation of misfolded HTT in the striatum by 40% on average”, wherein the inhibition of expanded CAG in mutant HTT improves clasping behavior and motor coordination. See paragraph 0003.
Yang teaches a method of treating Huntington’s disease in a subject having mutant HTT (mHTT) of 140 CAG repeats, wherein the subject develops age-dependent motor dysfunction and “abundant nuclear accumulation of mHTT in striatal neurons” comprising administering a CRISPR/Cas system comprising Cas9 and a gRNA to the striatum comprising DARPP-32-expressing medium spiny neurons, wherein the method results in “a dramatic decrease in the nuclear accumulation and aggregation of mHTT in the HTT-gRNA/Cas9-injected striatum”, wherein the HTT-gRNA/Cas9 injection was shown to “significantly improve performance” in motor function tests such that “the percentage of mHTT reduction in each mouse correlated with its rotarod and balance beam performance” (emphasis added). See pages 2720-2723; Figures 1C-1E; 2B-2C; 3B-3E. It is noted that the rotarod test results in Figure 2C show at least 10% reduction in motor function deficits (e.g., loss of motor coordination) in a subject having HD at 12 weeks after HTT-gRNA treatment compared to the treatment initiation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Chen’s method comprising administering nucleic acids encoding a NeuroD1 polypeptide and a Dlx2 polypeptide with Zhang’s method comprising administering a “CRISPR/Cas system” or “TALE-FokI fusions” that reduces CAG repeats in the Htt gene.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to achieve a more effective, greater treatment effect in a subject having Huntington’s disease, because both methods of Chen and Zhang are taught to provide the same Huntington’s disease treatment effect by the same mechanism of increasing DARPP32-positive GABAergic neurons in the striatum thus one of ordinary skill in the art would have reasonably deemed that the two prior art’s methods are functionally equivalent and would provide an additive or greater treatment effect when combined together. It would have been obvious to one of ordinary skill in the art to use a donor sequence of less than 25 CAG repeats when administering the “CRISPR/Cas system” in view of Deglon’s teaching that Huntington’s disease patients have more than 40 pathologic CAG repeat expansion in the Htt gene thus taught replacing the pathologic CAG repeat expansion with a non-pathologic CAG repeat sequence of less than 25 nucleotides as the CRISPR/Cas system-based treatment option for Huntington’s disease. One of ordinary skill in the art would have reasonably predicted that the combination treatment of Huntington’s disease combining the method steps of Chen and Zhang would result in increased GABAergic neurons projecting to the external globus pallidum and substantia nigra in a subject who is identified as having Huntington’s disease “using any appropriate Huntington’s disease diagnostic technique” because it was art-recognized knowledge that Huntington’s disease is characterized by loss of medium spiny neurons projecting to the external globus pallidum and substantia nigra as taught by Zhang. One of ordinary skill in the art would also have reasonably expected that the treatment that reduces the CAG repeats in HTT in the combination treatment method would result in reduced nuclear HTT polypeptide inclusions in striatal neurons as well as reduced motor function defects by at least 10% compared to the combination treatment initiation, because the HTT-gRNA treatment was shown to provide “a dramatic decrease in the nuclear accumulation and aggregation of mHTT” in the striatal neurons, wherein “the percentage of mHTT reduction in each mouse correlated with its rotarod and balance beam performance” as reported by Yang, who demonstrated at least 10% reduction in the motor function deficit following the HTT-gRNA treatment in Figure 2C, and because Zhang demonstrated that treatment with ZFP binding within the CAG repeat region of mutant HTT was shown to reduce clasping behavior by at least 10% in clasping behavior analysis assessing dyskinesia caused by the expanded CAG repeat in human mutant HTT.
Accordingly, claims 1-21 taken as a whole would have been prima facie obvious before the effective filing date.  

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,973,930 in view of Chen et al. (WO 2017/143207 A1, of record), Zhang (US 2016/0296605 A1, of record), Deglon et al. (US 2017/0224843 A1, of record), and Yang et al. (The Journal of Clinical Investigation, 2017, 127:2719-2724, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘930 patent claims drawn to a method of generating DARPP32-positive GABAergic neurons within the striatum of a mammal comprising administering a viral vector encoding a NeuroD1 polypeptide and a Dlx2 polypeptide to astrocytes, wherein the ‘930 patent claims do not expressly recite the method step of (b) claimed in the instant case. It would have been obvious to further add the method step of gene therapy (“CRISPR/Cas system” or “TALE-FokI fusions”) that reduces the number of CAG repeats to the ’930 patent claims, because such gene therapy was an art-recognized method for increasing DARPP32-positive GABAergic neurons for treatment of Huntington’s disease as evidenced by Zhang and Deglon and also for reducing nuclear accumulation of the pathological, CAG-expanded HTT as well as reducing motor function deficits as evidenced by Yang. Hence, one of ordinary skill in the relevant art would have deemed that the combination of the two method steps resulting in the same effect would be advantageous for providing a greater/additive effect, wherein one of ordinary skill in the art would have reasonably expected that the method of increasing DARPP32-positive GABAergic neurons as claimed in the ‘930 patent claims is useful for treating Huntington’s disease with a resultant effect of phenotypic improvements in HD in in view of the teachings of Zhang. In addition, the AAV vector claimed in the ‘930 patent fully encompasses the AAV 2/5 vector claimed in the instant case in view of Chen, who taught use of an AAV 2/5 vector for expressing NeuroD1 and Dlx2 polypeptides. In addition, the limitations claimed in the instant claims are rendered obvious over the ‘930 patent claims in view of the combined teachings of Chen, Zhang, Deglon, and Yang, whose teachings are described in the §103 rejection hereinabove, which is fully incorporated by reference herein. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 17/073,037 in view of Chen et al. (WO 2017/143207 A1, of record), Zhang (US 2016/0296605 A1, of record), Deglon et al. (US 2017/0224843 A1, of record), and Yang et al. (The Journal of Clinical Investigation, 2017, 127:2719-2724, applicant’s citation).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘037 application claims drawn to a method of generating GABAergic neurons within the striatum of a mammal comprising administering a viral vector encoding a NeuroD1 polypeptide and a Dlx2 polypeptide, wherein the ‘037 application claims do not expressly recite the method step of (b) claimed in the instant case. It would have been obvious to further add the method step of gene therapy (“CRISPR/Cas system” or “TALE-FokI fusions”) that reduces the number of CAG repeats to the ‘037 application claims, because such gene therapy was an art-recognized method for increasing GABAergic neurons for treatment of Huntington’s disease as evidenced by Zhang and Deglon and also for reducing nuclear accumulation of the pathological, CAG-expanded HTT as well as reducing motor function deficits as evidenced by Yang. Hence, one of ordinary skill in the relevant art would have deemed that the combination of the two method steps resulting in the same effect would be advantageous for providing a greater/additive effect, wherein one of ordinary skill in the art would have reasonably expected that the method of increasing GABAergic neurons as claimed in the ‘037 application claims is useful for treating Huntington’s disease with a resultant effect of phenotypic improvements in HD in view of the teachings of Zhang. In addition, the AAV vector claimed in the ‘037 application fully encompasses the AAV 2/5 vector claimed in the instant case in view of Chen, who taught use of an AAV 2/5 vector for expressing NeuroD1 and Dlx2 polypeptides. In addition, the limitations claimed in the instant claims are rendered obvious over the ‘037 application claims in view of the combined teachings of Chen, Zhang, Deglon, and Yang whose teachings are described in the §103 rejection hereinabove, which is fully incorporated by reference herein. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635